Opinion issued January 5, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00628-CR
———————————
debra
arangua,
Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 183rd District
Court
Harris County,
Texas

Trial
Court Case No. 1262581
 

MEMORANDUM OPINION
Appellant,
Debra Arangua, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of the
date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).